1 Christopher J. Fry, Esq. (SBN: 298874)
    Email: cfry@frylawcorp.com
2 FRY LAW CORPORATION
  980 9th Street, 16th Floor
3 Sacramento, California 95814
  Telephone: (916) 291-0700
4 Facsimile: (916) 848-0256
5 Attorneys for Plaintiffs,
  PAUL LEHR and COLLEEN LEHR
6
7
8                             UNITED STATES DISTRICT COURT
9    IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
11
12   PAUL LEHR and COLLEN LEHR,               CASE NO.: 2:17-cv-01188 WBS GGH

13              Plaintiffs,                   STIPULATION RE CONTINUANCE OF
                                              MOTION FOR ATTORNEY’S FEES
14        vs.
                                              [Order filed concurrently herewith.]
15   FRANK M. PERRI; PERRI ELECTRIC,
     INC., a California Corporation; PERRI    Date: June 17, 2019
16   ELECTRIC INC. PROFIT SHARING PLAN;       Time: 1:30 p.m.
     PERRI ELECTRIC INC. PROFIT SHARING       Courtroom: 5, 14th Floor
17   TRUST FUND; and DOES 1-50,               Judge: Hon. William B. Shubb

18              Defendants.                   Trial: June 25, 2019

19                                            Action Filed: June 7, 2017

20
21
22
23
24
25
26
27
28


                              STIPULATION RE CONTINUANCE
1           IT IS HEREBY AND AGREED, between Plaintiffs PAUL LEHR and COLLEN
2    LEHR (“Plaintiffs”), Defendants FRANK M. PERRI and PERRI ELECTRIC, INC., a
3    California Corporation; (collectively “Defendants”), through their respective counsel of
4    record, as follows:
5           WHEREAS, on May 7, 2019, Defendants filed their motion for attorney’s fees set
6    for June 17, 2019 and supporting documents;
7           WHEREAS, on May 8, 2019, Plaintiffs filed their Notice of Appeal;
8           WHEREAS, the Parties have agreed to continue the hearing and any related
9    deadlines on said motion for attorney’s fees until July 15, 2019 or as soon thereafter;
10          Good cause having been shown, the Parties respectfully request that the Court
11   extend these deadlines as set forth above.
12          NOW THEREFORE, the Parties HEREBY STIPULATED AND AGREE AS
13   FOLLOWS:
14          1. The June 17, 2019 hearing shall be continued to July 15, 2019 with any and
15             all deadlines conforming to the new date.
16
17   DATED: May 30, 2019               FRY LAW CORPORATION

18
19                                     By:_ /s/ Christopher J. Fry___
                                           Christopher J. Fry, Esq.
20                                         Attorney for Plaintiffs
21
22
     DATED: May 30, 2019               LAW OFFICE OF SPENCER T. MALYSIAK
23                                     LAW CORP

24
25                                     By:_ /s/Richard Shoemaker-Moyle__
                                           Richard Shoemaker-Moyle, Esq.
26                                         Attorney for Defendants

27
28
                                 STIPULATION RE CONTINUANCE
                                    Case No. 2:17-cv-01188 WBS GGH
                                                   1
1                                           ORDER
2            Based upon the Stipulation submitted by and between PAUL LEHR and COLLEN
3    LEHR (“Plaintiffs”), on the one hand, and Defendants FRANK M. PERRI; PERRI
4    ELECTRIC, INC., a California Corporation; (collectively “Defendants”), on the other hand, it
5    is hereby ORDERED:
6       1.      The June 17, 2019 hearing shall be continued to July 15, 2019 at 1:30 p.m.,
7               with any and all deadlines conforming to the new date.
8       2.      The Pretrial Conference is continued to July 22, 2019 at 1:30 p.m.
9
10                                          Dated: May 30, 2019

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                 STIPULATION RE CONTINUANCE
                                    Case No. 2:17-cv-01188 WBS GGH
                                                   2
1                                   CERTIFICATE OF SERVICE
                                 UNITED STATES DISTRICT COURT
2
3          I am employed in the County of Sacramento, State of California. I am over the age of
     18 and not a party to the within action; my business address is: 980 9th Street, 16th Floor,
4    Sacramento, California 95814.

5           On May 30, 2019, I served the foregoing document(s) described as:
6
             STIPULATION RE CONTINUANCE OF MOTION FOR ATTORNEY’S FEES
7
     on all interested parties in this action by placing [ ] the original [X] a true copy thereof for
8    service as follows:
9           Attorneys for Frank M. Perri; Perri Electric, Inc.;
10
            Spencer T. Malysiak
11          SPENCER T. MALYSIAK LAW CORPORATION
            3500 Douglas Blvd., Suite 200
12          Roseville, CA 95661
13          Telephone: (916) 788-1020
            Facsimile: (916) 788-0404
14
            [X] BY EMAIL: I hereby certify that I electronically transmitted the attached
15   document(s) to the Clerk's Office using the CM/ECF System for filing and transmittal of
     Notice of Electronic Filing to the listed CM/ECF registrants.
16
17          I declare that I am employed in the office of a member of the bar of this court at
     whose direction the service was made. I declare under penalty of perjury under the laws of
18   California that the above is true and correct. Executed on May 30, 2019, at Sacramento,
     California.
19
20
                                        /s/ Christopher J. Fry___
21                                          Christopher J. Fry
22
23
24
25
26
27
28
                                  STIPULATION RE CONTINUANCE
                                     Case No. 2:17-cv-01188 WBS GGH
                                                    3
